Sij ,2,1^0-Oz


                             i697unmn\i:JTJT~



fIK ALU      /
                   CoS-tfi

        eyJC
(rJ(TL:^l^,>
                                           y\



HuLCHin* lex4S 101II

             vbimiimimor

             Lv.JE.AY> \JlE\rJC'            ^             '.
                                   h^leASi disclose ^u-iim.9 Toy AboVE-Sr^l
LUr;-i-y~lU-jry-ik)EY-. I InAisiJL J^ou. To<r J±ioLL<r flS£isi/9isi££ ujirln. iinii
m   mfe>r.




                                                      LjuAlLh            rouJj/lt



                      -RE0EWEB4N-
                  COURT OF CRIMINAL APPEALS
                             APR 06 2015

                       AbelAcOSta,Ciyik